EXHIBIT 10.1.6

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of May 15, 2014, is by and among IXIA, a California corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, are parties to that
certain Credit Agreement dated as of December 21, 2012 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, on May 6, 2014, the Borrower filed a Current Report on Form 8-K with
the Securities and Exchange Commission (the “SEC”) reporting correspondence
received by the Borrower from the Staff of the Listing Qualifications Department
of The NASDAQ Stock Market LLC (“NASDAQ”) which requires the Borrower to request
a hearing before the NASDAQ Hearings Panel on or before May 9, 2014 in order to
stay a delisting and suspension from NASDAQ for failure to timely file certain
documents or reports that the SEC requires the Borrower file pursuant to
Sections 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)
as described on Schedule I(a) hereto (the “Initial Delayed Filing”) as required
by NASDAQ Rule 5250(c)(1) (the “NASDAQ Listing Rule”);

 

WHEREAS, on May 9, 2014, the Borrower timely requested a hearing in front of a
NASDAQ Hearings Panel and such request has temporarily stayed any potential (i)
delisting for non-compliance with the NASDAQ Listing Rule pending a decision by
a NASDAQ Hearings Panel in its discretion (the “NASDAQ Delisting Stay”) and (ii)
suspension from trading on the NASDAQ Global Select Market for non-compliance
with the NASDAQ Listing Rule (a “NASDAQ Suspension”) until May 24, 2014, which
stay may be extended by the NASDAQ Hearings Panel in its discretion (the “NASDAQ
Suspension Stay”);

 

WHEREAS, the Borrower has previously notified the Administrative Agent and the
Required Lenders of the Initial Delayed Filing and of an additional Current
Report on Form 8- K/A that the Borrower is delayed in filing with the SEC (the
“Delayed Form 8-K/A Filing”) and the Required Lenders have, pursuant to that
certain Waiver effective as of April 30, 2014 (the “Initial Delayed Filing
Waiver”), waived the Applicable Event of Default (as defined therein) (the
“Initial Applicable Event of Default”) that may have occurred under the Credit
Agreement in connection with the Initial Delayed Filing and the Delayed Form
8-K/A Filing;

 

WHEREAS, the Borrower has informed the Administrative Agent that the Borrower
has delayed its filing of certain documents or reports that the SEC requires the
Borrower file pursuant to Section 13 or 15(d) of the Exchange Act as described
on Schedule I(b) hereto (the “Additional Delayed Filing” and together with the
Initial Delayed Filing and the Delayed Form 8-K/A Filing, collectively the
“Delayed Filing”);

  

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, as a result of the Additional Delayed Filing, as of May 28, 2014, the
Borrower will not have complied with Section 4.06 of that certain Indenture,
dated as of December 7, 2010 (as amended, modified, extended, restated or
supplemented from time to time, the “Convertible Note Indenture”), between
Borrower and Wells Fargo Bank, National Association (the “Trustee”) pursuant to
which Borrower has issued certain 3.00% unsecured convertible notes due December
15, 2015 (the “Convertible Notes”);

 

WHEREAS, the Convertible Note Indenture is a Material Contract and pursuant to
Section 6.12 of the Credit Agreement, the Borrower must perform and observe all
terms and provisions of each Material Contract to be performed or observed by
it;

 

WHEREAS, the Borrower’s failure to comply with Section 6.12 of the Credit
Agreement with regard to the Additional Delayed Filing would, on May 28, 2014,
constitute an Event of Default under Section 8.01(b)(i) of the Credit Agreement
(the “Additional Applicable Event of Default” and together with the Initial
Applicable Event of Default, the “Applicable Events of Default”);

 

WHEREAS, notwithstanding anything contained in the Initial Delayed Filing Waiver
or herein to the contrary, the Required Lenders have not waived any Defaults or
Events of Default (other than the Applicable Events of Default) that may have
occurred, may be continuing or may occur in connection with the Delayed Filing,
any violation of the NASDAQ Listing Rule or any termination of the NASDAQ
Delisting Stay or of the NASDAQ Suspension Stay (each, a “Delayed Filing
Event”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders waive the
Additional Applicable Event of Default and amend certain provisions of the
Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to waive the Additional Applicable
Event of Default and make such amendments to the Credit Agreement, in each case
in accordance with and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
WAIVER

 

1.1     Waiver of Applicable Event of Default. To the extent that the Additional
Delayed Filing constitutes, or in the future constitutes, a breach of Section
6.12 of the Credit Agreement and an Event of Default under Section 8.01(b)(i) of
the Credit Agreement, the Required Lenders hereby waive, on a one-time basis,
the Additional Applicable Event of Default; provided that such waiver shall only
apply to the extent that (a) no Event of Default (as defined in the Convertible
Notes Indenture) occurs pursuant to Section 6.01(i) of the Convertible Notes
Indenture due to failure by the Borrower to cure the breach of Section 4.06 of
the Convertible Notes Indenture within sixty (60) days of receipt of notice from
either the Trustee or the holders of 25% of the principal amount of the
Convertible Notes demanding remedial action in respect of any Delayed Filing, or
(b) no Termination of Trading, within the meaning of Section 15.02 of the
Convertible Notes Indenture, occurs. Any occurrence of an “Event of Default” (as
defined in the Convertible Notes Indenture) under the Convertible Notes
Indenture, whether pursuant to Section 6.01(i) of the Convertible Notes
Indenture or otherwise, or any repurchase right arising under Section 15.02 of
the Convertible Notes Indenture, in either case in connection with the Delayed
Filing shall result in an immediate Event of Default under Section 8.01(e) of
the Credit Agreement.

  

 
2 

--------------------------------------------------------------------------------

 

 

1.2     Effectiveness of Waiver. This Waiver shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default other than as specifically waived
herein nor as a waiver of any breach, Default or Event of Default of which the
Lenders have not been informed by the Loan Parties, (b) affect the right of the
Lenders to demand compliance by the Loan Parties with all terms and conditions
of the Loan Documents, except as specifically modified or waived by this Waiver,
(c) be deemed a waiver of any transaction or future action on the part of the
Loan Parties requiring the Lenders’ or the Required Lenders’ consent or approval
under the Loan Documents, or (d) except as waived hereby, be deemed or construed
to be a waiver or release of, or a limitation upon, the Administrative Agent’s
or the Lenders’ exercise of any rights or remedies under the Credit Agreement or
any other Loan Document, whether arising as a consequence of any Default or
Event of Default (other than the Additional Applicable Event of Default) which
may now exist or otherwise, all such rights and remedies hereby being expressly
reserved. For the avoidance of doubt, the Required Lenders reserve all rights in
respect of any Event of Default that may occur under Section 8.01(e) of the
Credit Agreement in respect of the Additional Delayed Filing and nothing in this
Waiver shall be construed as a waiver of any rights or remedies under the Credit
Agreement or any other Loan Document arising as a consequence of any such Event
of Default.

 

ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT

 

2.1     Amendment to Section 1.01. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in alphabetical order as follows:

 

“Delayed Filing Event” shall have the meaning set forth in the Fifth Amendment.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated May 15, 2014.

 

“NASDAQ Suspension” shall have the meaning set forth in the Fifth Amendment.

 

2.2     Amendments to Section 6.01. Section 6.01(a) and (b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(a)     Audited Financial Statements. As soon as available, but in any event
within one hundred and twenty (120) days after the end of each fiscal year of
the Borrower (commencing with the fiscal year ended December 31, 2012);
(provided that for the fiscal year ended December 31, 2013, Borrower shall have
until the earlier of: (i) June 13, 2014 and (ii) the date on which both any
Default or Event of Default related to any Delayed Filing Event and a NASDAQ
Suspension exist, to comply with this Section 6.01(a)), a Consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated and consolidating statements
of income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited (as to Consolidated statements only) and accompanied by a report
and opinion of Deloitte & Touche LLP or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

  

 
3 

--------------------------------------------------------------------------------

 

 

(b)     Quarterly Financial Statements. As soon as available, but in any event
within (i) forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and (ii) sixty (60) days after the
end of the fourth fiscal quarter of each fiscal year of the Borrower; provided
that (A) for fiscal quarter ended December 31, 2013, Borrower shall have until
March 28, 2014 to comply with this Section 6.01(b) and (B) for the fiscal
quarter ended March 31, 2014, Borrower shall have until June 20, 2014 to comply
with this Section 6.01(b), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

3.1     Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions on or prior to May 15, 2014:

 

(a)     Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Required
Lenders and the Administrative Agent.

 

(b)     Default. After giving effect to this Amendment, no Default or Event of
Default shall exist whether in respect of any Delayed Filing Event or otherwise.

  

 
4 

--------------------------------------------------------------------------------

 

 

(c)     Fees and Expenses. The Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and Administrative Agent’s
legal counsel shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all reasonable fees and expenses
incurred in connection with this Amendment.

 

(d)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

ARTICLE IV
MISCELLANEOUS

 

4.1     Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

4.2     Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Amendment Effective Date, as follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)     The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 3.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

  

 
5 

--------------------------------------------------------------------------------

 

 

(e)     After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)     The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)     The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

4.3     Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

4.4     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

4.5     Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

4.6     Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

 

4.7     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

4.9     No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

  

 
6 

--------------------------------------------------------------------------------

 

 

4.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

4.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

4.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[SIGNATURES ON THE FOLLOWING PAGES]

  

 
7 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

IXIA,
a California corporation


By:          /s/ Ronald W. Buckly                     

Name:     Ronald W. Buckly

Title:       Senior Vice President, Corporate

                Affairs and General Counsel

    GUARANTORS:    

CATAPULT COMMUNICATIONS CORPORATION

By:     /s/ Ronald W. Buckly                     

Name:    Ronald W. Buckly

Title:      Vice President, Legal

     

VERIWAVE, INC.

By:     /s/ Ronald W. Buckly                      

Name:    Ronald W. Buckly

Title:      Vice President, Legal

     

ANUE SYSTEMS, INC.

By:     /s/ Ronald W. Buckly                      



Name:    Ronald W. Buckly

Title:      Senior Vice President, Legal

     

BREAKINGPOINT SYSTEMS, INC.

By:     /s/ Ronald W. Buckly                      





Name:    Ronald W. Buckly

Title:      Senior Vice President, Legal

     

NET OPTICS, INC.


By:     /s/ Ronald W. Buckly                      





Name:    Ronald W. Buckly

Title:      Vice President 

   

 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

NET OPTICS IL, LLC


By:         /s/ Ronald W. Buckly                      







Name:    Ronald W. Buckly

Title:      Secretary

 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent 

 

 

 

 

 

 

 

By:      /s/Mollie S. Canup                                           

Name: Mollie S. Canup

Title:   Vice President

 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 



 LENDERS:

BANK OF AMERICA, N.A.,
in its capacity as Lender 

 

 

 

 

 

 

 

By:   /s/ Marissa P. Roarty                                           

Name:   Marissa P. Roarty

Title:     Senior Vice President



 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 



 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender  

 

 

 

 

 

 

 

By: /s/ Vinh Ly                                                              

Name:  Vinh Ly

Title:    Vice President



 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 



 

SILICON VALLEY BANK,
as a Lender

     

 

 

 

 

By:   /s/ Ray Morey                                                       

Name:   Ray Morey

Title:     Vice President



 

 

 



Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 



 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender 

 

 

 

     

 

By:  /s/ Eric Seltenrich                                                   

Name:  Eric Seltenrich

Title:    Senior Vice President, Relationship Manager



 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE I

 

 

Initial Delayed Filing

 

1.

Quarterly Report on Form 10-Q for the quarter ended September 30, 2013

 

 

2.

Annual Report on Form 10-K for the fiscal year ended December 31, 2013


 

B.

Additional Delayed Filing

 

 

1.

Quarterly Report on Form 10-Q for the quarter ended March 31, 2014

 

 

 

Schedule I to Fifth Amendment to Credit Agreement and Waiver